DENY; and Opinion Filed February 5, 2015.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-00127-CV

                            IN RE CLEVELAND NIXON, Relator

                 Original Proceeding from the Criminal District Court No. 6
                                   Dallas County, Texas
                            Trial Court Cause No. F11-21243-X

                             MEMORANDUM OPINION
                        Before Justices Lang-Miers, Evans, and Whitehill
                                 Opinion by Justice Lang-Miers
       Relator filed this petition for writ of mandamus requesting that the Court order the trial

court to sign a written order ruling on his oral motion for bail pending appeal. Relator’s petition

does not comply with the rules of appellate procedure.

       “Those seeking the extraordinary remedy of mandamus must follow the applicable

procedural rules. Chief among these is the critical obligation to provide the reviewing court with

a complete and adequate record.” In re Le, 335 S.W.3d 808, 813 (Tex. App.—Houston [14th

Dist.] 2011, orig. proceeding). Because the record in a mandamus proceeding is assembled by

the parties, see TEX. R. APP. P. 52.3(j), 52.3(k), 52.7, this Court strictly enforces the

authentication requirements of rule 52 of the rules of appellate procedure to ensure the integrity

of the mandamus record. See, e.g., In re Butler, 270 S.W.3d 757, 759 (Tex. App.—Dallas 2008,

orig. proceeding) (finding affidavit insufficient to authenticate record because it did not state
affiant had “personal knowledge the copy of the order in the appendix is a correct copy of the

original.”).

        Relator’s petition for writ of mandamus in this case fails to comply with rule 52 in a

number of respects. It does not include a certification that the person filing the petition “has

reviewed the petition and concluded that every factual statement in the petition is supported by

competent evidence included in the appendix or record.” TEX. R. APP. P. 52.3(j). In addition,

the documents attached in support of the petition for writ of mandamus are not sworn or certified

copies. TEX. R. APP. P. 52.3(k)(1)(A), 52.7(a)(1). Further, the record in support of the petition

does not include a motion for bail pending appeal or a transcript of the hearing at which such a

motion was made orally, nor does it include a written motion that the trial court reduce its docket

entry to a written order or the transcript of a hearing at which such a request was orally made.

See TEX. R. APP. P. 52.3(k)(1)(A); 52.7(a). Each of these defects independently renders the

record insufficient to support mandamus relief.

        We DENY the petition. TEX. R. APP. P. 52.8.




                                                     /Elizabeth Lang-Miers/
                                                     ELIZABETH LANG-MIERS
                                                     JUSTICE

150127F.P05




                                               –2–